

EXHIBIT 10.3


CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT.  PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED ARE DENOTED BY [***].  MATERIAL
OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.




FOURTH AMENDMENT TO MASTER LEASE AGREEMENT




THIS FOURTH AMENDMENT TO MASTER LEASE AGREEMENT (this “Amendment”) dated this
30th day of October, 2009, is made and entered into by and between WAL-MART
STORES EAST, LP, a Delaware limited partnership, WAL-MART STORES INC., a
Delaware corporation, WAL-MART LOUISIANA, LLC, a Delaware limited liability
company, and WAL-MART STORES TEXAS, LLC, a Texas limited partnership
(collectively “Landlord”) and CPI CORP., a Delaware corporation (“Tenant”) as of
this 30th day of October, 2009.


RECITALS


WHEREAS, Landlord and Portrait Corporation of America, Inc. (“PCA”) entered into
that certain Master Lease Agreement (“the Master Lease”) effective June 8, 2007;


WHEREAS, PCA assigned its right and obligations under the Master Lease to Tenant
pursuant to that certain First Amendment to Master Lease Agreement dated June
20, 2007;


WHEREAS, Landlord and Tenant entered into a Second Amendment to Master Lease
Agreement dated August 20, 2007 wherein Paragraph 8.a.(2) of Appendix 1 replaced
the date February 1, 2007 with June 8, 2007;


WHEREAS, Landlord and Tenant entered into a Third Amendment to Master Lease
Agreement dated April 15, 2008, wherein Section 1.1.H, Section 1.1.K of the
Master Lease Agreement and Section 8(e)(1), 8(e)(4) of Appendix 1 as well as
Section 3 of the Appendix 1 were modified;


WHEREAS, Landlord and Tenant now desire to modify the Master Lease Agreement in
accordance with the terms and provisions of this Amendment.


NOW, THEREFORE, in consideration of the premises and promises contained herein,
and other good and valuable consideration, the receipt and sufficiency and
validity of which are hereby acknowledged, Landlord and Tenant agree as follows:


AGREEMENT


1. Amendment.  Section 8 (i) of the Appendix 1, to the Master Lease Agreement is
hereby modified to reflect the following:


“i.  Letter of Credit.  Tenant shall provide Landlord with an irrevocable
standby letter of credit in the amount of [***] drawable by Landlord upon any
failure by or inability of Tenant to timely meet its obligations under this
Agreement or to Tenant’s customers including, without limitation, obligations
resulting from the filing of a subsequent bankruptcy proceeding by or against
Licensee or the shutdown, not previously authorized by Landlord by Tenant of
operations at any Leased Premises.  Landlord shall maintain this letter of
credit on an evergreen basis during the term of this Agreement, including any
extension of this Agreement.  Landlord shall use the proceeds from this letter
of credit as it determines in its sole and absolute discretion including,
without limitation, reletting the Leased Premises and to acquit any other
pending obligations of Tenant.”


 
 
 
 
4. Headings.  The section headings are for convenience of reference only and do
not modify or restrict any provisions hereof and shall not be used to construe
any provisions.


5. Successors.  This Amendment shall inure to the benefit of and bind the
parties hereto and their respective executors, heirs, administrators, successors
and assigns to the extent permitted by the Master Lease Agreement.


6. Full Force and Effect.  Except as expressly modified by this Amendment, the
Master Lease Agreement, as amended  by the First, Second, and Third Amendments,
and Appendix 1 remain in full force and effect and is ratified by the parties
hereto.


7. Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed to be an original, but all of which, together, shall
constitute one and the same instrument.  Facsimile signatures shall have the
same force and effect as original signatures.


IN WITNESS WHEREOF, the parties have executed this Amendment to be effective on
the date first written above.



  Landlord:           WAL-MART STORES EAST, LP              
 
By:
/s/Don R. Etheredge       Name: Don R. Etheredge       Title: Senior Director  
       

 

  WAL-MART STORES, INC.              
 
By:
/s/Don R. Etheredge       Name: Don R. Etheredge       Title: Senior Director  
       

 

  WAL-MART STORES TEXAS, LLC              
 
By:
/s/Don R. Etheredge       Name: Don R. Etheredge       Title: Senior Director  
       

 

  WAL-MART LOUISIANA, LLC              
 
By:
/s/Don R. Etheredge       Name: Don R. Etheredge       Title: Senior Director  
       

 

  CPI Corp.              
 
By:
/s/Renato Cataldo       Name: Renato Cataldo       Title: CEO          

 
 
 
 
 
 
 